Order
Steven Delgado was sentenced to 92 months’ imprisonment for drug offenses. The sole position taken in his appellate brief is a request for a remand under United States v. Paladino, 401 F.3d 471 (7th Cir.2005). After the United States agreed to the procedure, we entered a Paladino remand order on May 13, 2005. The district court concluded on June 15, 2005, that additional discretion under United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), would not have led to a lower sentence. The term of 92 months is the lower bound of the Guidelines’ range (92 to 115 *626months), and the district judge concluded that no lesser sentence would be appropriate.
We invited the parties to file memoranda discussing how this court should proceed. Neither side accepted the invitation, so the appeal is ready for disposition. Delgado did not contend in his brief that the range of 92 to 115 months had been derived incorrectly. The actual sentence of 92 months is hard to call unreasonable — and Delgado’s brief did not contend that it is unreasonable. Accordingly, the judgment of the district court is affirmed.